                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                          Case No. 5:16-cr-00373-EJD-1
                                                         Plaintiff,
                                   9                                                          ORDER DENYING MOTION FOR
                                                  v.                                          BAIL PENDING APPEAL
                                  10
                                         GOYKO GUSTAV KUBUROVICH,                             Re: Dkt. No. 176
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the court is Defendant Goyko G. Kuburovich’s (“Defendant”) motion for bail

                                  14   pending appeal. Dkt. 176. The Court has received an Opposition from the Government. Dkt.

                                  15   179.

                                  16           Under the Bail Reform Act of 1984, a “judicial officer shall order that a person who has

                                  17   been found guilty of an offense and sentenced to a term of imprisonment, and who has filed an

                                  18   appeal . . . be detained, unless the judicial officer finds – (A) by clear and convincing evidence that

                                  19   the person is not likely to flee or pose a danger to the safety of any other person in the community

                                  20   if released . . .; and (B) that the appeal is not for the purpose of delay and raises a substantial

                                  21   question of law or fact likely to result in” reversal, a new trial, a sentence that does not include

                                  22   imprisonment, or a reduced sentence to a term of imprisonment less than the time already served

                                  23   plus the time expected for the duration of the appeal. 18 U.S.C. § 3143(b)(1). With respect to the

                                  24   latter requirement, the Court must resolve two questions: (1) whether the appellate issues raised by

                                  25   the defendant are “substantial” and (2) whether those issues are “likely to result in reversal.”

                                  26   United States v. Handy, 761 F.2d 1279, 1280–81 (9th Cir. 1985). A “substantial question” is one

                                  27   that is “fairly debatable” or “fairly doubtful.” Id. at 1283 (quotations omitted). The burden is on

                                  28   Case No.: 5:16-cr-00373-EJD-1
                                       ORDER DENYING MOTION FOR BAIL PENDING APPEAL
                                                                        1
                                   1   Defendant, Kuburovich, to overcome the presumption that he should be detained while his appeal

                                   2   is pending. See United States v. Montoya, 908 F.2d 450, 451 (9th Cir. 1990) (“As the moving

                                   3   party, it is [the defendant’s] burden” to “raise[] a ‘fairly debatable’ issue on appeal.”).

                                   4          As to the question of whether Defendant is a flight risk or a danger to the community the

                                   5   Government argues that although the Defendant was viewed as an appropriate candidate for pre-

                                   6   trial release, circumstances now post-conviction have changed. The Government argues that the

                                   7   Defendant’s repeated attempts to delay his surrender after having agreed to the surrender date

                                   8   suggest that the Defendant is attempting to avoid the result of the jury’s findings and the Court’s

                                   9   decision as to his sentence. The Government also argues that the Defendant’s history of

                                  10   committing fraud evidenced by his state criminal convictions and the fact that he used his then 19-

                                  11   year-old daughter to further the crimes he was convicted of indicate he is capable of sophisticated

                                  12   criminal enterprises such that he continues to pose a risk to the community while at large. The
Northern District of California
 United States District Court




                                  13   Government next argues that the Defendant fails to establish that his appeal raises a substantial

                                  14   issue of law or fact likely to result in reversal, a new trial, or a dramatically lower sentence.

                                  15          Defendant raises three issues in support his request for bail pending appeal. Defendant

                                  16   argues that the Court’s rulings denying his pre-trial motions for discovery in regard to his motion

                                  17   for Vindictive Prosecution and denying his motion alleging stipulations for continuances were

                                  18   accomplished by deceit create “fairly debatable” issues for appeal. Dkt. 176 at page 6. Defendant

                                  19   finally argues that there was insufficient evidence presented at the trial to support the charges and

                                  20   specifically, the contention that he retained any interest in the money gifted to his daughters. After

                                  21   the jury returned its verdict, the Court heard Defendant’s motion for acquittal and new trial and

                                  22   denied it as to Defendant. Dkt. 136. Defendant argues that this denial also raises a “fairly

                                  23   debatable” issue on appeal.

                                  24          Although Defendant’s motion suggests issues that may be “fairly debatable,” Defendant

                                  25   fails to raise or support any substantial question of law or fact likely to result in reversal, a new

                                  26   trial, or a reduced sentence. See 18 U.S.C. § 3143(b)(1); Handy, 761 F.2d 1280–81 (9th Cir.

                                  27   1985). The Court is unable to find that Defendant’s appeal raises a substantial question of law or

                                  28   Case No.: 5:16-cr-00373-EJD-1
                                       ORDER DENYING MOTION FOR BAIL PENDING APPEAL
                                                                        2
                                   1   fact likely to result in reversal, a new trial, or a reduced sentence. See 18 U.S.C. § 3143(b)(1).

                                   2   Defendant having failed to raise any meritorious claims of error that warrant review, the Court

                                   3   doubts that the appeal is not for the purpose of delay. See 18 U.S.C. § 3143(b)(1)(B).

                                   4   Accordingly, Defendant’s motion for bail pending appeal is DENIED.

                                   5           The Court declines to reach the question whether Defendant is a danger to the community

                                   6   or a flight risk because he is, in any event, not entitled to bail for the reasons stated.

                                   7           IT IS SO ORDERED.

                                   8   Dated: October 9, 2019

                                   9                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:16-cr-00373-EJD-1
                                       ORDER DENYING MOTION FOR BAIL PENDING APPEAL
                                                                        3
